PER CURIAM.
Appellant challenges the trial court’s order allowing Appellee to temporarily relocate out-of-state with the minor children during the dissolution proceedings. We affirm.
We find that Appellant’s argument regarding section 61.13001, Florida Statutes (2006), was not preserved for our review. See Graves v. State, 548 So.2d 801 (Fla. 1st DCA 1989)(holding that appellate review is limited to the specific grounds raised below); Parlier v. Eagle-Picher Indus., Inc., 622 So.2d 479, 481 (Fla. 5th DCA 1993)(holding that as a general rule of appellate procedure, based on practical necessity and fairness to the opposing party and the trial judge, issues that are not timely raised will not be considered on appeal). Appellant made no mention of section 61.13001, Florida Statutes (2006), or its procedural requirements during any proceeding below, or in his motion to stay the trial court’s order in this court. Accordingly, we decline to address the merits of Appellant’s claim on this ground, and affirm the trial court’s order.
Appellant’s request to review the factual basis for the trial court’s decision was properly preserved. We affirm without comment.
AFFIRMED.
WOLF, DAVIS and THOMAS, JJ., concur.